The motion for this court to reconsider its judgment denying a discretionary appeal in Coffield v. Allstate Ins. Co. (2001), 91 Ohio St.3d 1528, 747 N.E.2d 253, is granted.
The discretionary appeal is allowed.
The judgment of the court of appeals is reversed, and the cause is remanded on the authority of Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 744 N.E.2d 719, and Littrell v. Wigglesworth (2001), 91 Ohio St.3d 425, 746 N.E.2d 1077.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.